In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-16-00110-CV
                                  ________________________

                             IN THE INTEREST OF L.R., A CHILD



                             On Appeal from the 99th District Court
                                    Lubbock County, Texas
             Trial Court No. 2015-790,967; Honorable William C. Sowder, Presiding


                                            April 14, 2016

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, J.R.,1 appearing pro se, filed a notice of appeal from a report and

temporary orders issued by an associate judge in a suit affecting the parent-child

relationship. We now dismiss the appeal for failure to comply with a requirement of the

Texas Rules of Appellate Procedure, for failure to comply with a notice from the clerk

requiring action within a specified time, and for want of jurisdiction.




        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2014). See also TEX. R. APP. P. 9.8(b).
       By letter dated March 14, 2016, the clerk of this court notified J.R. that his filing

fee of $205 was overdue and advised him that failure to pay the filing fee or file an

affidavit of indigence by March 24 would subject the appeal to dismissal without further

notice pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure. To date,

J.R. has not paid or made other arrangements for the discharge of the filing fee. Unless

a party is excused from paying a filing fee, the clerk is required to collect filing fees set

by statute or the Texas Supreme Court when an item is presented for filing. See TEX.

R. APP. P. 5, 12.1(b).    Although the filing of a proper notice of appeal invokes an

appellate court’s jurisdiction, if a party fails to follow the prescribed rules of appellate

procedure, the appeal may be dismissed. Id. at 25.1(b).


       In addition, J.R. purports to appeal a report and temporary orders concerning

L.R., a child, signed by an associate judge on February 16. See TEX. FAM. CODE ANN. §

201.011(a) (West 2014). On February 17, S.R., the child’s mother, filed a request for a

de novo hearing before the district court that referred the case to the associate judge.

See TEX. FAM. CODE ANN. § 201.015 (West Supp. 2015). The de novo hearing was set

for March 9. Because the report of an associate judge is not a final, appealable order or

judgment, this court does not have jurisdiction over the appeal. See id. at § 201.013(b)

(West 2014).


       For these reasons, this appeal is dismissed. TEX. R. APP. P. 42.3(b), (c).




                                                         Per Curiam




                                             2